PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/768,415
Filing Date: 13 Apr 2018
Appellant(s): OPSENICA et al.



__________________
Brian S. Rosenbloom
Reg. No. 41,276
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 5, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 6, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Response to Argument
Applicant's Argument:
Regarding independent claim 1 (similar argument for independent claims 14, 20, and 21) (35 USC § 102), the applicant argues in substance that in regard to the limitation “... and the selected network slice identity ... comprises a network slice type ...”
(Section IV, B, pages 7-9): “Duan discloses a UE that sends to a RAN node a message comprising "the DCN ID of the to-be-accessed DCN." (Duan at paragraph 155 (emphasis added)). The Examiner takes the position that the "DCN ID" comprises a "network slice type." (See Office Action at page 5). Specifically, the Examiner cites to Duan at paragraph 145. (Id.).
But paragraph 145 of Duan teaches that that the "DCN ID" is separate and distinct from "the type." Specifically, Duan at paragraph 145 discloses that "DCN information includes [l] the type, [2] DCN ID, and [3] priority information of at least one DCN." Accordingly, there is nothing in paragraph 145 that discloses (or information" comprises "the type," not the "DCN ID."”

Examiner’s Response:
The Examiner respectfully disagrees.  Regarding claim 1 (and claims 14, 20, and 21), the Examiner maintains the rejections of the above claims as mapped in the Final Office Action provided on November 6, 2020.
Regarding the limitation “... and the selected network slice identity ... comprises a network slice type ...”, the Examiner elaborated in the Office Action dated November 6, 2020 that the DCN information, collectively, indicates the identity associated with the slice, which is taught by Duan (US Patent Application Publication, 2018/0199278) in ¶ [0145] on Page 10 of the specification:
    PNG
    media_image2.png
    648
    1152
    media_image2.png
    Greyscale

That is, Duan’s DCN information, and NOT the DCN ID, is equated to the claimed network slice identity, and Duan’s type, which is a part of the DCN information, is equated to the claimed network slice type [Duan also teaches about the association of DCN 
Page 10, lines 22-24 of the instant application’s specification (see snippet below) describes the network slice identity to comprise of the MVNO (PLMN-ID) and the network slice type identity.  As described, the structure and composition of the network slice identity is similar to Duan’s DCN information above, which comprises the DCN-ID and type.

    PNG
    media_image3.png
    321
    707
    media_image3.png
    Greyscale

By the above rationale, Duan, in view of Adjakple and Vrzic, teaches the claimed limitations, hence the rejection should be retained.

Conclusion
For the above reasons, it is believed the arguments have been rebutted and the rejections should be sustained.
Respectfully submitted,
/L.H.N./
Examiner, Art Unit 2416


Conferees:
/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416   

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415                                                                                                                                                                                                                                                                                                                                                                                                             
{ 3 }
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.